 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TERRENCE G.,

 9                             Plaintiff,                   Case No. C19-77-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his applications for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in excluding bipolar disorder as a severe impairment at step two, in discounting an examining
17
     psychologist’s opinion, and in finding that he could perform his past relevant work at step four.
18
     (Dkt. # 11 at 1.) As discussed below, the Court REVERSES the Commissioner’s final decision
19
     and REMANDS the case for further administrative proceedings.
20
                                            II.   BACKGROUND
21
            Plaintiff was born in 1953, has a college degree and some graduate education, and has
22
     worked as a taxi dispatcher, fast food driver, personal caregiver, temporary laborer, and
23
     concession worker. AR at 407, 630. Plaintiff was last gainfully employed in 2015. Id. at 407.



     ORDER - 1
 1             In October 2015, Plaintiff applied for benefits, alleging disability as of August 21, 2015.

 2   AR at 380-87. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 290-303, 206-25, 329-20. After the ALJ conducted a hearing on July

 4   11, 2017 (id. at 201-31), the ALJ issued a decision finding Plaintiff not disabled. Id. at 13-23.

 5             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
               date.
 7
               Step two: Plaintiff’s lithium toxicity is a severe impairment.
 8
               Step three: This impairment does not meet or equal the requirements of a listed
 9             impairment. 2

10             Residual Functional Capacity (“RFC”): Plaintiff can perform light work with additional
               limitations: he can lift/carry 20 pounds occasionally and 10 pounds frequently. He can
11             stand and/or walk six hours in an eight-hour workday. He can frequently climb ramps and
               stairs, stoop, and crawl. He must avoid concentrated exposure to extreme cold, vibration,
12             and hazards such as heights and dangerous moving machinery. He has sufficient
               concentration, persistence, and pace for complex and detailed tasks performed in two-
13             hour increments with usual and customary breaks throuought an eight-hour workday. He
               should have only occasional contact with supervisors and he should not work in
14             coordination with his co-workers (i.e., he can work in the same room with co-workers but
               no coordination of such as in a conveyer belt situation where the final product is
15             dependent on each other).

16             Step four: Plaintiff can perform past relevant work and is therefore not disabled.

17   AR at 13-23.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-7. Plaintiff appealed the final decision of the

20   Commissioner to this Court.

21                                        III.    LEGAL STANDARDS

22             Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

23
     1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
 1   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 2   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 3   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 4   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 5   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 6   alters the outcome of the case.” Id.

 7          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

10   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

11   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

13   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

15   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

16                                          IV.   DISCUSSION

17          A.      Any Error at Step Two is Harmless

18          At step two, a claimant must make a threshold showing that her medically determinable

19   impairments significantly limit her ability to perform basic work activities. See Bowen v.

20   Yuckert, 482 U.S. 137, 145 (1987); 20 C.F.R. § 404.1520(c). “Basic work activities” refers to

21   “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). “An impairment

22   or combination of impairments can be found ‘not severe’ only if the evidence establishes a slight

23   abnormality that has ‘no more than a minimal effect on an individual’s ability to work.’” Smolen




     ORDER - 3
 1   v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (quoting Social Security Ruling (“SSR”) 85-28,

 2   1985 WL 56856 (Jan. 1, 1985)).

 3          In this case, the ALJ noted that Plaintiff had bipolar disorder, but found it to be not severe

 4   because it did not cause significant limitations as to the “paragraph B” criteria of the mental

 5   disorders listings. AR at 17. Plaintiff devotes pages of his brief to arguing that this finding is

 6   erroneous (dkt. # 11 at 8-13), and contends that this error is harmful because if the ALJ had

 7   found bipolar disorder to be severe, “the RFC and hypothetical questions posed to the vocational

 8   expert (“VE”) would have contained additional limitations.” (Dkt. # 11 at 13.)

 9          This argument is not persuasive for several reasons. It does not logically follow that a

10   finding of severity would have led to the inclusion of additional RFC restrictions, because an

11   ALJ must account for all limitations caused by medically determinable impairments, even if they

12   are not severe. See Bray v. Comm’r of Social Sec. Admin., 554 F.3d 1219, 1228-29 (9th Cir.

13   2009) (“[Plaintiff] posits that a severe impairment, by definition, inhibits a claimant from

14   engaging in “basic work activities,” and the ALJ’s statement of her RFC does not capture that

15   limitation. [Plaintiff] offers no authority to support the proposition that a severe mental

16   impairment must correspond to limitations on a claimant’s ability to perform basic work

17   activities.”); SSR 96-8p, 1996 WL 374184, at *5 (Jul. 2, 1996) (“In assessing RFC, the

18   adjudicator must consider limitations and restrictions imposed by all of an individual’s

19   impairments, even those that are not ‘severe.’”). If medical evidence indicates that a claimant’s

20   impairment causes a particular limitation, and the ALJ does not include that limitation in the

21   RFC assessment, then the error lies in the ALJ’s assessment of the medical evidence rather than

22   a failure to include the impairment at step two. See, e.g., SSR 96-8p, 1996 WL 374184, at *7

23   (Jul. 2, 1996) (“If the RFC assessment conflicts with an opinion from a medical source, the




     ORDER - 4
 1   adjudicator must explain why the opinion was not adopted.”). Thus, step two is not the proper

 2   location for an argument regarding the insufficiency of the RFC assessment.

 3          Furthermore, because the ALJ found Plaintiff not disabled at step two, any error in the

 4   step-two findings must be harmless. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017)

 5   (“[S]tep two was decided in [plaintiff’s] favor after both hearings. He could not possibly have

 6   been prejudiced.”). The Commissioner cited Buck in his response (dkt. # 14 at 5), but Plaintiff

 7   did not distinguish this case in his reply (dkt. # 15 at 4-7). Because Plaintiff has failed to identify

 8   a harmful error in the ALJ’s step-two findings, this portion of the ALJ’s decision is affirmed.

 9          B.      The ALJ Did Not Err in Assessing the Medical Opinion Evidence

10          J. Alex Crampton, Psy.D., examined Plaintiff in September 2015 and completed a DSHS

11   form opinion summarizing his symptoms and limitations. AR at 630-34. The ALJ summarized

12   Dr. Crampton’s findings, noted that he reviewed no records before rendering his opinion, and

13   found his conclusions “inconsistent with normal mental status exam findings and the overall

14   medical evidence of record.” Id. at 21. An ALJ may reject the controverted opinions of an

15   examining physician only by providing specific and legitimate reasons that are supported by the

16   record. Bayliss, 427 F.3d at 1216. Plaintiff argues the ALJ’s reasons for discounting Dr.

17   Crampton’s opinion are not legally sufficient, and the Court will consider each reason in turn.

18          The ALJ did not err in noting that Dr. Crampton did not have the benefit of reviewing

19   records when rendering an opinion on Plaintiff’s functioning. See 20 C.F.R. §§ 404.1527(c)(6),

20   416.927(c)(6) (“the extent to which a medical source is familiar with the other information in

21   your case record [is a] relevant factor[] that we will consider in deciding the weight to give to a

22   medical opinion”). This is a particularly relevant factor here, where Dr. Crampton’s examination

23   was performed less than one month after Plaintiff’s lithium toxicity and the ALJ gave significant




     ORDER - 5
 1   weight to another examining psychologist, Katherine Kelly, Ph.D., who reviewed records from

 2   before and after Plaintiff’s lithium toxicity. AR at 21, 768-73.

 3          The ALJ also properly noted that the record contains many normal mental status findings

 4   among few abnormal findings, and reasonably found these findings contradict Dr. Crampton’s

 5   description of disabling limitations. See, e.g., AR at 633-34, 700, 770-71, 789-90, 795, 799, 806,

 6   810, 820, 833. Again, Dr. Kelly had the opportunity to review more of the longitudinal record

 7   and perform additional memory testing, and reached different conclusions than Dr. Crampton.

 8   See id. at 768-73. The ALJ did not err in discounting Dr. Crampton’s opinion under these

 9   circumstances. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (not improper to

10   reject an opinion presenting inconsistencies between the opinion and the medical record).

11          C.      The ALJ Must Reconsider the Step-Four Findings

12          At step four, the claimant bears the burden of demonstrating that she can no longer

13   perform her past relevant work. 20 C.F.R. §§ 404.1512(a), 404.1520(f); Barnhart v. Thomas, 540

14   U.S. 20, 25 (2003). Past relevant work is work (1) performed within the past fifteen years, (2)

15   constituting substantial gainful activity (“SGA”), and (3) lasting long enough for the individual

16   to have learned how to perform the work. 20 C.F.R. §§ 404.1560(b)(1), 404.1565(a). SGA “is

17   work done for pay or profit that involves significant mental or physical activities.” Lewis v.

18   Apfel, 236 F.3d 503, 515 (9th Cir. 2001) (citing 20 C.F.R. §§ 404.1571-404.1572 & 416.971-

19   416.975). In 2015, average earnings of more than $1,090.00 per month ordinarily show that work

20   is SGA, while average monthly earnings below that amount generally show a claimant has not

21   engaged in SGA. See 20 C.F.R. §§ 404.1574(b); https://www.ssa.gov/oact/cola/sga.html (last

22   visited September 3, 2019). However, earnings are a presumptive, not a conclusive sign of

23   whether a job constitutes SGA. Lewis, 236 F.3d at 515. The presumption arising from low




     ORDER - 6
 1   earnings shifts the step-four burden from the claimant to the Commissioner. Id. “Without the

 2   presumption, the claimant must produce evidence that he or she has not engaged in substantial

 3   gainful activity; if there is no such evidence, the ALJ may find that the claimant has engaged in

 4   such work. With the presumption, the claimant has carried his or her burden unless the ALJ

 5   points to substantial evidence, aside from earnings, that the claimant has engaged in substantial

 6   gainful activity.” Id. (noting relevant factors pursuant to the regulations, including “the nature of

 7   the claimant’s work, how well the claimant does the work, if the work is done under special

 8   conditions, if the claimant is selfemployed [sic], and the amount of time the claimant spends at

 9   work.” (citing 20 C.F.R. §§ 404.1573, 416.973)).

10          Plaintiff raises several challenges to the ALJ’s findings at step four that he could perform

11   his past relevant work. See AR at 22-23. First, Plaintiff argues that the ALJ erred in finding that

12   his past work as a pizza deliverer and fast-food worker constituted SGA. The Commissioner

13   concedes that Plaintiff’s past work as a fast-food worker may not constitute SGA, but argues that

14   he worked as a pizza deliverer for long enough to learn how to perform the work because he

15   completed a one-week training. (Dkt. # 14 at 16-17.) The ALJ made no findings about Plaintiff’s

16   work as a pizza deliverer, however, and therefore did not overcome the presumption arising from

17   the evidence of his low earnings ($214.59 total) in this job. See AR at 22-23 (ALJ’s step-four

18   findings), 395 (earnings record), 409 (work history report).

19          Next, Plaintiff challenges the ALJ’s finding that he could perform his past work as a

20   taxicab starter (herein referred to as a “dispatcher,” as it is more commonly called) because the

21   RFC assessment is inconsistent with the dispatcher job description. The Commissioner argues

22   that the ALJ properly relied on VE testimony to find that he could perform his past work as a

23   dispatcher even with his social limitations.




     ORDER - 7
 1          The ALJ’s RFC assessment limits Plaintiff to occasional contact with his supervisors and

 2   no “coordination with his co-workers (i.e., he can work in the same room with co-workers but no

 3   coordination of such as in a conveyer belt situation where the final product is dependent on each

 4   other).” AR at 18. At the hearing, the ALJ described a hypothetical claimant with Plaintiff’s RFC

 5   to the VE, and clarified that by restricting coordination with his co-workers she meant that he

 6   could not coordinate with his co-workers where “one person is dependent on the other for the

 7   final production of the item or of the – you know, the production quota.” Id. at 226-28. The VE

 8   testified that this type of coordination was not required in the dispatcher job because the

 9   dispatcher would need to coordinate with taxi drivers “in terms of their location and their

10   availability to take calls and those kinds of things[,]” but the dispatcher’s work would not be

11   “interwoven” with other dispatchers’ work. Id. at 227-28.

12          The VE’s focus on the social demands of the dispatcher job only in relation to other

13   dispatchers limits the persuasiveness of her testimony. The ALJ’s RFC assessment restricts

14   interdependent coordination with co-workers, which would presumably include the taxicab

15   drivers as well as other dispatchers. AR at 18, 226-28. But the VE described ways in which a

16   dispatcher’s work would be interdependent and interwoven with the drivers’ work in order to

17   successfully connect customers with their taxicabs, which is consistent with the job description

18   in the Dictionary of Occupational Titles (“DOT”) describing responding and contacting. Id. at

19   226-28; DOT 913.367-010, 1991 WL 687822. The record contains no explanation of how

20   Plaintiff’s RFC could be consistent with a job that requires coordinating drivers with their

21   patrons. In the absence of persuasive evidence to support the deviation between the DOT

22   definition of a dispatcher and the limitations described in the RFC assessment, the ALJ erred in

23   finding that Plaintiff could perform his past work as a dispatcher. See Johnson v. Shalala, 60




     ORDER - 8
 1   F.3d 1428, 1434-35 (9th Cir. 1995) (“[A]n ALJ may rely on expert testimony which contradicts

 2   the DOT, but only insofar as the record contains persuasive evidence to support the deviation.”).

 3                                       V.      CONCLUSION

 4          For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 5   case is REMANDED for additional proceedings. On remand, the ALJ shall reconsider the step-

 6   four findings and any other findings as necessary.

 7          Dated this 4th day of September, 2019.


                                                          A
 8

 9                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 9
